Title: To James Madison from James Tait, 4 August 1813 (Abstract)
From: Tait, James
To: Madison, James


4 August 1813, Charleston. “The memorial of James Tait shewith to your Excellency that your memorialist James Tait has been for fourteen years a resident of the United States all of which time he has resided in the State of South Carolina.
“Your memorialist further shewith that he is attached to the principles of the American form of Government and that although he is an Englishman in law, his hopes of happiness are all centred in the United States.
“Your memorialist has been an Officer in the custom house at George Town in the exercise of which duty an oath of Allegiance was taken and by it your memorialist had always felt conscientiously & religiously bound.
“For the general good conduct of your memorialist, he begs leave to refer to the annexed certificate of Gentlemen of the first respectability and attachment to the administration. Your memorialist therefore prays that he may be permitted to remain in the city of Charleston upon Such terms as may be prescribed by the Executive Authority of the United States and as may be consistent with the public weal.”
